DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	Applicant’s election without traverse of Invention I, claims 1-11 and 16, in the reply filed on 1/26/2022 is acknowledged.  Claims 12-15 and 17 are withdrawn.  Claims 1-11 and 16 are now pending.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 7, the phrases “conventional dyes” and “conventional pigments” need to be defined.  In claim 9, the phrases “conventional silicate based filler” and “conventional calcium carbonate based filler” need to be defined.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-11 and 16 are rejected under 35 U.S.C. 103(a) as obvious over Foo et al. (US 2016/0159992) in view of Saks et al. (US 2002/0133864).
Foo et al. disclose a formulation as follows:

    PNG
    media_image1.png
    261
    353
    media_image1.png
    Greyscale
where the second elastomer includes nitrile rubber (reads on the elastomer), the amount of pigment is 0.01-3.0 phr, the liquid medium is water, and the total solids content is from 5% to 60% by weight of the composition ([0042], [0044], [0104], [0116], [0214], Examples 7 and 10 in Table 10).
However, Foo et al. disclose polychloroprene but is silent on the polyvinyl chloride as the thermoplastic.
Saks et al. disclose a glove made of polychloroprene latex or polyvinyl chloride (abstract).  Thus, polychloroprene latex and polyvinyl chloride are interchangeable.  It 
The limitations of claim 2 can be found in Foo et al. at [0041]-[0042], where it discloses the liquid medium.
The limitations of claim 3 can be found in Foo et al. at [0220], where it discloses the dithiocarbamates.
The limitations of claim 4 can be found in Foo et al. at [0222], where it discloses the silicone type defoamers.
The limitations of claim 5 can be found in Foo et al. at [0221], where it discloses the arylamines.
The limitations of claim 6 can be found in Foo et al. at [0219], where it discloses the sulphur.
The limitations of claim 7 can be found in Foo et al. at [0116], where it discloses the titanium dioxide.
The limitations of claim 8 can be found in Foo et al. at [0118], where it discloses the dodecyl benzene sulphonate.
The limitations of claim 9 can be found in Foo et al. at [0120], where it discloses the calcium carbonate.
The limitations of claim 10 can be found in Foo et al. at [0113], where it discloses the potassium hydroxide.
The limitations of claim 11 can be found in Foo et al. at [0042], where it discloses the water.
Foo et al. at claim 15, where it discloses the glove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762